Citation Nr: 1809997	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  02-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee total arthroplasty.  

2.  Entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1955 to June 1956, from May 1961 to February 1970, and from May 1971 to September 1977.  The Veteran served in Vietnam.  This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2002 and March 2003 rating decisions of the St. Petersburg, Florida, Regional Office.

The Veteran presented testimony before the undersigned Veterans Law Judge in an August 2015 Travel Board hearing.  A transcript of this hearing is of record.  

The Board remanded these claims in January 2016 and March 2017.  In March 2017, the Board granted a claim of entitlement to a TDIU, in pertinent part.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

In an April 2017 statement, the Veteran indicated that he was satisfied with the appeal decision and wished to withdraw all other issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for a right knee disorder and for entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals are met.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In an April 2017 statement, the Veteran stated that he was satisfied with the Board's recent decision in March 2017 and that he wished to withdraw his appeals.  In another May 2017 statement, the Veteran's representative indicated that the Veteran wished to withdraw the remanded issues pertaining to the knee and lower leg.  As such, there remain no allegations of errors of fact or law for appellate consideration for these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claims of entitlement to service connection for a right knee disorder and entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals are dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


